NOT DESIGNATED FOR PUBLICATION

                                            No. 120,855

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                          DARCY STINER,
                                            Appellant.


                                  MEMORANDUM OPINION

       Appeal from Thomas District Court; KEVIN BERENS, judge. Opinion filed October 9, 2020.
Affirmed.


       Jennifer C. Roth, of Kansas Appellate Defender Office, for appellant.


       Rachel Lamm, county attorney, and Derek Schmidt, attorney general, for appellee.


Before ARNOLD-BURGER, C.J., HILL and ATCHESON, JJ.


       PER CURIAM: Defendant Darcy Stiner contends the Thomas County District Court
should have given him jail time credit for the entire period he was held in the county jail
during the prosecution of this felony charge for criminal threat, even though he was also
serving sentences on two misdemeanor convictions for much of that time. Stiner is
mistaken. Since he makes no alternative argument, we affirm the district court's denial of
any jail time credit toward his sentence in this case.


       As we piece the relevant facts together from an abbreviated record in this case,
Stiner was charged in separate cases in 2017 with endangerment, a misdemeanor under

                                                  1
K.S.A. 2017 Supp. 21-5429, and domestic battery, a misdemeanor violation of K.S.A.
2017 Supp. 21-5414. In each of those cases, he was found guilty, sentenced to a year in
jail, and placed on probation. On July 11, 2018, a warrant was issued for Stiner for
probation violations, and he was promptly taken into custody.


       While he was being held in the county jail on the probation violations, Stiner
threatened a City of Colby police officer on July 26—the incident giving rise to the
felony criminal threat charge in this case. Stiner was formally charged on August 2. The
circumstances of the threat itself are irrelevant to the issue before us.


       On September 19, 2018, the district court revoked Stiner's probation in the two
misdemeanor cases and ordered that he serve the one-year sentences consecutively. So
from then on, Stiner was incarcerated in the county jail as punishment for those crimes.
The record in this case is unclear about any credit he received against those sentences for
the time he spent in jail on the warrant for the probation violations.


       Stiner pleaded guilty to the criminal threat charge in this case on November 30 as
part of an agreed disposition with the State. The district court sentenced Stiner in this
case on February 6, 2019. At the sentencing hearing, the prosecutor and Stiner's lawyer
confirmed that their plea agreement included a joint recommendation that Stiner receive
jail time credit of 195 days against his sentence, representing the period between his
commission of the crime (while in jail) and his sentencing. The district court sentenced
Stiner to serve 19 months in prison for the criminal threat, a standard presumptive
punishment under the sentencing guidelines given his criminal history. The district court
ordered that Stiner serve the sentence concurrent with the sentences in the earlier
misdemeanor cases. But the district court declined to award Stiner jail time credit in this
case on the grounds that any credit should be applied in the misdemeanor cases.




                                               2
       Stiner has appealed. His only issue on appeal is the district court's denial of jail
time credit in this case. And his only argument on the point is K.S.A. 2018 Supp. 21-
6615(a), governing jail time credit, requires that his 19-month sentence in this case be
reduced by the entire time he spent in jail between July 26, 2018, and February 6, 2019.
The statute provides that a district court shall grant a defendant convicted and sentenced
to a period of incarceration "an allowance for the time which the defendant has spent
incarcerated pending the disposition of the defendant's case." K.S.A. 2018 Supp. 21-
6615(a). The language matches K.S.A. 21-4614, the predecessor statute.


       Neither statute directly addresses how jail time credit should be handled when a
defendant faces charges in multiple cases. So the law has developed with something less
than perfect clarity when a defendant with more than one active case seeks jail time
credit. But we need not venture into that realm of uncertainty to dispose of Stiner's
argument to us.


       The statutory language has been cast in terms of a single case and refers to the
time the defendant has been in custody awaiting "the disposition" of that case. The
statute, therefore, necessarily deals with and permits a credit for pretrial detention. The
plain meaning of the language establishes that much. See State v. Smith, 309 Kan. 929,
Syl. ¶ 2, 441 P.3d 472 (2019) ("fundamental rule" of statutory interpretation requires
appellate courts to "give effect to the legislative intent" as found in statute's plain
language). The overarching purpose of the statute is to afford a defendant sentenced to a
period of incarceration as punishment a credit for the time the defendant has spent as a
pretrial detainee. See State v. Lofton, 272 Kan. 216, 217-18, 32 P.3d 711 (2001) (under
K.S.A. 21-4614, defendant entitled to credit for pretrial detention against aggregate
period of incarceration on multiple felony convictions to be served consecutively but not
against each sentence individually); State v. Molina, No. 98,244, 2008 WL 4222917, at
*5 (Kan. App. 2008) (unpublished opinion) ("The ultimate rule of 1 day of jail time credit
for each day a defendant spends incarcerated pending disposition of his or her case . . .

                                               3
must further be applied to prevent duplication for time served simultaneously on multiple
charges . . . .").


        In short, a defendant should get credit for pretrial detention against a sentence of
imprisonment on a day-for-day basis. What a defendant cannot claim is a double credit
for pretrial detention against more than one sentence when those sentences are imposed
consecutively. See Lofton, 272 Kan. at 217-18.


        Stiner argues that because the district court ordered that he serve the sentence in
this case concurrent with the remainder of the sentences he was already serving in the
misdemeanor cases, he should receive credit for the time he spent in jail awaiting
sentencing. The argument rests on a foundational flaw: What Stiner wants here deviates
from the statutory language and the settled judicial construction of that language. As of
September 19, 2018, Stiner was no longer even arguably a pretrial detainee, since he then
began serving his sentences in the two misdemeanor cases. And he continued serving
those sentences through his conviction and sentencing in this case. Neither the language
of K.S.A. 2018 Supp. 21-6615(a) nor the relevant case authority supports an argument
that a defendant already serving a sentence in one case should get credit for that time
against a punishment of incarceration yet to be imposed in a case that remains
unresolved.


        Stiner's argument for jail time credit from July 26 to February 6 fails. He has made
no alternative argument that he should have received credit for some portion of that time.
We do not mean to suggest there may be a valid argument but simply point out we do not
have to consider that possibility in this appeal. In the absence of a meritorious argument
for jail time credit, we affirm the district court's ruling and its determination of Stiner's
sentence.


        Affirmed.

                                               4
5